Case 1:20-cv-01141-CMH-JFA Document 50 Filed 12/16/20 Page 1 of 1 PageID# 726




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
Robert Updegrove, et al.             )      Civil Action No. 1:20-cv-01141
                                     )
(Plaintiff)                          )
                                     )
v.                                   )
                                     )      NOTICE OF WAIVER
Mark Herring et al.                  )      OF ORAL ARGUMENT
                                     )
(Defendant)                          )

        PLEASE TAKE NOTICE that pursuant to Local Civil Rule 7, the North Carolina Values

Coalition and the Institute for Faith and Family, who is the Amicus Curiae, hereby waives

oral argument on its unopposed Motion for Leave to file Amicus Curiae and submits the matter

on the record and the briefs.


                                                   /s/ William R. Thetford Jr.
                                                   305 Harrison Street, S.E., Third Floor
                                                   Leesburg, VA 20175
                                                   WRT@SimmsShowersLaw.com
                                                   703-771-4671
